DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIGS. 2-6 of drawings filed 10/11/2018 and figs. 1A and 1B of replacement sheet filed 01/25/2021 fail to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. Each of these figures in the originally filed drawings and the replacement sheets have poor resolution and are blurry and thus do not possess the satisfactory reproduction characteristics for publication. See MPEP 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4 (renumbered as claim 1), step (h) lines 5 and 6 “at least one of said first updated value of first time ratio and said second updated value of said second time ratio” has been changed to -- at least one of said first updated value of said first time ratio and said second updated value of said second time ratio--. 
Allowable Subject Matter
Claims 4, 7, 10, 11, 13, 23-26, 29-32, 34, 36, 37, 39, 42, 45, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method for transdermally providing electrical stimulation to an area of a user’s head that has high impedance conditions. The method includes a step that calculates a time ratio of cumulative durations of rest times between positive phases and a cumulative duration of the positive phase and another time ratio of cumulative durations of rest times between negative phases and a cumulative duration of the negative phase. This calculation is 
Armstrong et al. (US Patent Application Publication 2006/0173493 A1) discloses a method comprising with a processing unit comprising a positive phase train including a streak of constant current positive phases separated by rest times, said positive phase train immediately followed by a negative phase train including a streak of constant current negative phases separated by rest times, each of said positive phases and said negative phases intended to provide a predetermined amount of charge to the head of the user; monitoring, by a monitoring component, an amount of charge delivered by said positive phases and said negative phases, identifying, by said processing unit, in input from said monitoring component, a reduction of charge delivered by one or more of said positive and said negative phases; (e) upon identification of said reduction, adapting at least one said rest time in at least one of said positive phase train and said negative phase train; and (e) repeating steps (b)-(d) until: said monitoring shows that said predetermined amount of charge has been provided by each of said positive and said negative phases; or at least one of said first time ratio and said second time ratio reaches said predetermined threshold ratio and a voltage of said balanced pulse reaches a predetermined voltage threshold. However, the cited reference fail to individually disclose, or suggest when combined, calculating a first time ratio (trp) between a cumulative duration (drtp) of said rest times between said positive phases in said positive phase train and a cumulative duration (dsp) of said positive phases (trp = drtp: dsp), and a second time ratio (trn) between a cumulative duration (drtn) of said rest times between said negative phases in said negative phase train and a cumulative duration (dsn) of said negative phases (trn = drtn: sn), wherein, at least initially, each of said first and second time ratios is smaller than a predetermined threshold ratio.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically “(c) calculating a first time ratio (trp) between a cumulative duration (drtp) of said rest times between said positive phases in said positive phase train and a cumulative duration (dsp) of said positive phases (trp = drtp: dsp), and a second time ratio (trn) between a cumulative duration (drtn) of said rest times between said negative phases in said negative phase train and a cumulative duration (dsn) of said negative phases (trn = drtn: dsn), wherein, at least initially, each of said first and second time ratios is smaller than a predetermined threshold ratio in combination with the recited structural limitations of the claimed invention. The prior art also does not teach individually or suggest in combination the step of calculating the time ratios and then performing an updated value for each of the time ratios by adapting at least one of the rest times. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792